  Case 2:18-cr-00047-LGW-BWC Document 22 Filed 11/08/18 Page 1 of 2



                                                                218- 047
                       UNITED STATES DISTRICT COURT
                                                                           o
                     SOUTHERN DISTRICT OF GEOGIA                           r—
                                                                           m
                         BRUNSWICK DIVISION                           cop;
                                                                      p         r:
                                                                                r>
                                                                      o

UNITED STATES OF AMERICA                    INDICTMENT NO.            CO         I
                                                                                JO   riSlrr-
                                                                                     >of «•:
                                                                                     rj-<a
            V.                              21 U.S.C.§ 846                           o^
                                                                                CO
                                            Conspiracy to Possess'
                                                                                cn
MAKEDA ATKINSON,                             with Intent to Distribute
    a/k/a "Duck,"                           and to Distribute Controlled
    a/k/a "Bubba," and                      Substances
DONALD ADAMS,
      a/k/a "Don."                           21 U.S.C.§ 841(a)(1)
                                             Distribution of Controlled
                                            Substances


                         PENALTY CERTIFICATION


      The undersigned Assistant United States Attorney hereby certifies that the

maximum penalties for the offenses charged in the Indictment are as follows:

      Counts 1-6:        Distribution of Controlled Substances
                         21 U.S.C. § 841(a)(1)


                            •   Not more than twenty (20) years of imprisonment
                            •   Not more than a $1,000,000 fine
                            •   Not less than three (3) years of supervised release
                            •   $100 special assessment

            However, if the defendant has a prior qualifying drug felony conviction
            then:

                            • Not more than thirty (30) years of imprisonment
                            • Not more than a $2,000,000 fine
                            • Not less than six (6) years of supervised release
                            • $100 special assessment
  Case 2:18-cr-00047-LGW-BWC Document 22 Filed 11/08/18 Page 2 of 2




            However, if death results (related to Count Three of the Indictment),
           then:(See 21 U.S.C. 841(b)(1)(C))

                           • Not less than 20 years of imprisonment, not more
                               than life
                           • Not more than a $1,000,000 fine;
                           o Not less than 3 years of supervised release;
                           • $100 special assessment

            However, if death results and the defendant has at least one prior
            felony drug conviction, then

                           •   Not less than life in prison;
                           o   Not more than a $2,000,000 fine;
                           •   Not less than 6 years of supervised release;
                           •   $100 special assessment.

                                      BOBBY L/CHRISTINE
                                      UNITED^5TATES ATTORNEY


                                      E. Greg Gilluly, Jr.
                                      Assistant United States Attorney
                                      TN 019397


22 N. Barnard Ste. 300
Savannah, GA 31401
912-652-4422
